274 F.2d 830
Walter D. HART et al.v.W. M. HARRISON, Trustee, et al.
No. 6087.
United States Court of Appeals Tenth Circuit.
November 23, 1959.

Appeal from the United States District Court for the Western District of Oklahoma.
W. D. Hart, Pauls Valley, Okl., and George Zolotar, New York, New York, for appellants.
Roy C. Lytle, Bohanon and Barefoot, and Mosteller, Fellers, Andrews & Loving, Oklahoma City, Okl., for appellees.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeal dismissed pursuant to stipulation of the parties.